— In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Nassau County, dated July 24, 1979, which (1) denied their motion to strike the affirmative defense that the action was barred by the Statute of Limitations, and (2) granted defendant Tsipouras’ cross motion to dismiss the complaint. By order dated May 5, 1980 this court reversed the order, reinstated the complaint, granted the motion and denied the cross motion (Bromley v Cosmatos, 75 AD2d 798). Defendant Tsipouras moved for reargument and the motion was granted by this court by order dated January 19, 1981. Upon reargument, the order and decision of this court dated May 5, 1980 are recalled and vacated and the order appealed from is affirmed, without costs or disbursements (see Dominquez v De Tiberus, 53 NY2d 778, affg 78 AD2d 848). Rabin, J. P., Margett, O’Connor and Weinstein, JJ., concur.